DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 4/28/2021.
Drawings
Fig. 7a and Fig. 8a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.121(d)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Harry Hild on May 12, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 47-53 have been cancelled.
In claim 37, "sensor" on line 12 has been deleted and replaced by --feedback sensor--.
In claim 54, "sensor" on line 16 has been deleted and replaced by --feedback sensor--.
Allowable Subject Matter
Claims 37-46 and 55-56 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Feng et al. to further includes, among other things, the specific of driver electronics comprising a control circuit that is communication with a feedback sensor within the driver electronics for measuring power usage from the power factor correction circuit, and a transformer between the high voltage rail and the switch, the transformer isolating a primary side of the power factor correction circuit that is in electrical communication with an input from the AC main from a second side of the power correction circuit that provides an output from the power factor correction circuit, where switching the switch for one or more half cycles of input current causes power at the output to decrease while substantially maintaining an amplitude of input current, the switching of the switch having a frequency that corresponds to a ratio of input to output power measured from the feedback sensor in the control circuit (claim 37), and the specific of driver electronics comprising at least two control circuits and a power factor correction circuit, the at least two circuits including a first control circuit that is communication with a feedback sensor within the driver electronics for measuring power usage from the power factor correction circuit, and a second control circuit including an integrated wireless communications radio for converting data into a wireless control protocol, the power factor correction circuit including a switch coupled between a high voltage rail and a ground rail, and a transformer between the high voltage rail and the switch, the transformer isolating a primary side of the power factor correction circuit that is in electrical communication with an input from the AC main from the second side of the power correction circuit that provides an output of the power factor correction circuit, where switching the switch for one or more half cycles of input current causes power at the output to decrease while substantially maintaining an amplitude of input current, the switching of the switch having a frequency that corresponds to a ratio of input to output power measured from the feedback sensor in the first control circuit (claim 54).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
                                                                                                                                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
	/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844